EXHIBIT 10.10
AE BIOFUELS, INC.
 
TODD WALTZ EMPLOYMENT AGREEMENT


This Agreement is made by and between AE Biofuels, Inc. (the "Company") and Todd
Waltz
 
("Employee") to be effective as of March 15, 2010 (the "Effective Date").
 
1.           Duties and Scope of Employment.


a.   Position; Employment Commencement Date; Duties.  Employee's employment with
the Company pursuant to this Agreement is effective as of March 15, 2010 (the
"Employment Commencement Date").  On and after the Employment Commencement Date,
the Company shall employ the Employee as Executive Vice President and Chief
Financial Officer reporting to the Chief Executive Officer of the
Company.  During the Employment Term (as defined in section 2 herein), Employee
shall render such business and professional services in the performance of his
duties as are consistent with Employee's position within the Company, and as
shall reasonably be assigned to him by the Chief Executive Officer.


b.   Obligations.  Except as otherwise agreed between the Chief Executive
Officer and the employee, during the Employment Term, Employee shall devote his
full business efforts and time to the Company.  Employee agrees during the
Employment Term, not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Chief Executive Officer; provided, however, that Employee may
serve in any capacity with any civic, educational or charitable organization.


2.           Employment Term. It is intended that the employment arrangement
contemplated by this Agreement shall continue until the third anniversary of the
Effective Date, with automatic one­ year extensions thereafter unless terminated
by either party on sixty days notice prior to the end of each respective
extension year (such three-year period and any extensions being referred to
herein as the "Employment Term").  Notwithstanding the foregoing, the parties
agree that neither this Agreement nor any provision herein is intended to
guarantee the continuation of Employee's employment for the duration of the
Employment Term.  In the event that Employee's  employment with the Company
terminates prior to the expiration of the Employment Term for any reason, the
parties agree that Employee shall be entitled to receive only those benefits
that are expressly provided by this Agreement in such circumstances.
 
3.           Employee Benefits.  During the Employment Term, Employee shall be
eligible to participate in the employee and fringe benefit plans maintained by
the Company that are applicable to other employees of the Company to the full
extent provided for under those plans for the position held by the Employee.
 
4.           Vacation.  During the Employment Term, Employee shall have three
weeks of paid vacation per year.  In the event of termination, any unused
vacation weeks shall be paid as salary continuation.
 
5.           Expenses.  While Employee is employed during the Employment Term,
the Company will reimburse Employee for reasonable travel, entertainment or
other expenses incurred by Employee in the furtherance of or in connection with
the performance of Employee's duties hereunder, in accordance with the Company's
expense reimbursement policy as in effect from time to time.
 
 
1

--------------------------------------------------------------------------------

 
 
6.           Compensation.


a.   Base Salary.  While employed by the Company, the Company shall pay the
Employee as compensation for his services a base salary at the annualized rate
of One Hundred Eighty Thousand ($180,000) per year (the "Base Salary").  Such
salary shall be paid periodically in accordance with normal Company payroll
practices and subject to required withholding. Employee's Base Salary shall be
reviewed annually by the Company for possible adjustments in light of Employee's
performance and competitive data.


b.   Bonus.  Employee shall be entitled to receive, within 90 days after the end
of each year, an annual bonus (the "Bonus") of up to $50,000 based upon
Employee's  performance and other criteria to be established by the
Company.  Except as permitted under Section 7, Employee must be employed by the
Company during the entire applicable bonus period for the payment of the
Bonus.  With respect to any subjective milestones, the determination of whether
Employee has attained the mutually agreed upon milestones for the Bonus shall be
reasonably determined by the Employee's supervisor.
 
c.   Severance.


i.   Involuntary Termination Other Than for Cause; Constructive Termination.  If
Employee's employment with the Company is Constructively Terminated or
involuntarily terminated by the Company other than for Cause (as defined below),
Employee's death, or Employee's Total Disability, then, subject to Employee
executing and not revoking a standard form of mutual release of claims with the
Company, Employee shall be entitled to receive continuing payments of severance
pay (less applicable withholding taxes) at the rate equal to Employee's Base
Salary, as then in effect, for a period of three (3) months from the date of
such termination in accordance with the Company's  normal payroll practices.  In
addition to the foregoing severance benefits, Employee shall receive at the
Company's  expense 100% of Company-paid health, dental and vision insurance
benefits at the same level of coverage as was provided to Employee immediately
prior to the termination of Employee's employment with the Company ("Company­
Paid Coverage").  If such coverage included Employee's dependents immediately
prior to Employee's termination, such dependents shall also be covered at the
Company's  expense. Company-Paid Coverage shall continue until the earlier of
(i) three (3) months following the date of the termination of
Employee's  employment (the "Benefits Termination Date"), or (ii) the date upon
which Employee or Employee's dependents become covered under another
employer's  group health, dental and vision insurance benefit plans.


ii.   Involuntary Termination Other Than for Cause; Constructive Termination On
or Following Change of Control.  If, on or following a Change of Control,
Employee's employment with the Company is Constructively Terminated or
involuntarily terminated by the Company other than for Cause, Employee's death,
or Employee's Total Disability, then, subject to Employee executing and not
revoking a standard form of mutual release of claims with the Company, in
addition to the severance benefits set forth in Section 6d(i) above, all of
Employee's stock options and restricted stock shall immediately accelerate
vesting as to 100% ofthe then unvested shares.
 
 
2

--------------------------------------------------------------------------------

 


iii.   Cause Definition.  For the purposes of this Agreement, "Cause" means (1)
Employee's  material, willful and continuing breach of his obligations to the
Company after thirty (30) days written notice from the Company specifying the
nature of Employee's breach and demanding that such breach be remedied (unless
such breach by its nature cannot be cured, in which case notice and an
opportunity to cure shall not be required); (2) Employee's  conviction of a
felony that is injurious to the Company or its business; or (3) act or acts of
dishonesty by Employee that are injurious to the Company or its business.


iv.   Constructive Termination Definition.  For the purposes of this Agreement,
"Constructive Termination" means, without Employee's  written consent, (i) a
material reduction in Employee's salary or benefits; provided, however, that a
reduction in Employee's salary or benefits will not constitute a Constructive
Termination if it is part of and proportional to a reduction in salary or
benefits of the Company's  executive staff as a whole, (ii) a material
diminution of Employee's officer title, duties, authority or responsibilities as
in effect immediately prior to such diminution.


v.   Change of Control Definition.  For the purposes of this Agreement, "Change
of Control" means, in one or a series of transactions: (1) a reorganization or
merger of the Company with or into any other Company which will result in the
Company's shareholders immediately prior to such transaction not holding, as a
result of such transaction, at least 50% of the voting power of the surviving or
continuing entity or the entity controlling the surviving or continuing entity;
(2) a sale of all or substantially all of the assets of the Company which will
result in the Company's shareholders immediately prior to such sale not holding,
as a result of such sale, at least 50% of the voting power of the purchasing
entity; (3) a change in the majority of the Board not approved by at least
two-thirds of the Company's  directors in office prior to such change; or (4)
the adoption of any plan of liquidation providing for the distribution of all or
substantially all of the Company's  assets.  It is the intent of the Company to
move into the public arena and such transaction, which may include the merger or
acquisition of the Company, shall not constitute a Change of Control for
purposes of this agreement.
 
vi.   Total Disability Definition.  For the purposes of this Agreement, "Total
Disability" shall mean Employee's mental or physical impairment which has or is
likely to prevent Employee from performing the responsibilities and duties of
his position for three (3) months or more in the aggregate during any six (6)
month period.  Any question as to the existence or extent of Employee's
disability upon which the Employee and the Company cannot agree shall be
resolved by a qualified independent physician who is an acknowledged expert in
the area of the mental or physical impairment, selected in good faith by the
Board and Employee (or his personal administrator).


vii.   No Mitigation.  Except as specifically provided herein, the Employee
shall not be required to mitigate the value of any severance benefits
contemplated by this Agreement, nor shall any such benefits be reduced by any
earnings or benefits that the Employee may receive from any other source.
 
viii.   Voluntary Termination other than pursuant to a Constructive Termination;
Involuntary Termination for Cause.  If, during the Employment Term, the
Employee's employment is terminated by the Company for Cause, or by Employee for
any reason, other than death, Total Disability or pursuant to a Constructive
Termination, then all further vesting of any option, restricted stock award or
other Company equity compensation held by Employee will cease immediately
(however, Employee shall be permitted to exercise vested options for the time
period specified in his option agreements and he shall retain all vested
restricted shares) and all payments of compensation by the Company to Employee
hereunder will terminate immediately (except as to amounts already earned).
 
 
3

--------------------------------------------------------------------------------

 


ix.   Involuntary Termination on Death.  If, during the Employment Term, the
Employee's employment is terminated by the Company as a result of Employee's
death, then 50% of unvested equity awards from the Company then held by Employee
shall immediately vest, or if Employee is then holding unvested shares, the
Company's right to repurchase the then-unvested shares under each such equity
award shall lapse, with respect to 50% of the shares under each such award.


7.           Assignment.  This Agreement shall be binding upon and inure to the
benefit of (a) the heirs, beneficiaries, executors and legal representatives of
Employee upon Employee's death and (b) any successor of the Company.  Any such
successor of the Company shall be deemed substituted for the Company under the
terms of this Agreement for all purposes.  As used herein, "successor" shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company.


8.           Notices.  All notices, requests, demands and other communications
called for hereunder shall be in writing and shall be deemed given if (i)
delivered personally or by facsimile, (ii) one (1) day after being sent by
Federal Express or a similar commercial overnight service, or (iii) three (3)
days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the parties or their successors in interest
at the following addresses, or at such other addresses as the parties may
designate by written notice in the manner aforesaid:
 
a.   If to the Company:
 
AE Biofuels, Inc.
20400 Stevens Creek Blvd., Suite 700
Cupertino, CA  95014
Fax:  (408) 213-0925
 
b.  If to Employee:
 
Todd Waltz
P.O. Box 1445
Cupertino, CA  95015
 
or at the last residential address known by the Company.
 
 
4

--------------------------------------------------------------------------------

 


9.           Proprietary Information Agreement.  Employee agrees to enter into
the Company's standard Employment, Confidential Information and Invention
Assignment Agreement (the "Proprietary Information Agreement") upon commencing
employment hereunder.
 
10.         Entire Agreement.  This Agreement, and the employee benefit plans
referred to in Section 3 and the Proprietary Information Agreement represent the
entire agreement and understanding between the Company and Employee concerning
Employee's employment relationship with the Company, and supersede and replace
any and all prior agreements and understandings concerning Employee's employment
relationship with the Company.
 
11.         No Oral Modification, Cancellation or Discharge.  This Agreement may
only be amended, canceled or discharged in writing signed by Employee and the
Company's  Executive Chairman.
 
12.         Withholding.  The Company shall be entitled to withhold, or cause to
be withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Employee in connection with his employment
hereunder.
 
13.         Governing Law.  This Agreement shall be governed by the laws of the
State of California without reference to rules relating to conflict of law.

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of March 15,
2010:
 
Date:  March 17, 2010
By:
/s/ Eric McAfee       Eric McAfee  

 

  EMPLOYEE           Date:  March 17, 2010 By:
/s/ Todd Waltz
      Todd Waltz  

 
 
 6

--------------------------------------------------------------------------------

 